 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4
                                      EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7
       Michelle Budwig,
 8                                                          Case No. 1:18-cv-01068 EPG
                         Plaintiff,
 9                                                          ORDER re SETTLEMENT CONFERENCE
                 v.
10
         Allegiant Air, LLC.,
11
                         Defendant.
12
         _____________________________________/
13

14          This case is set for a Settlement Conference before Magistrate Judge Sheila K. Oberto on

15   June 13, 2019 at the U. S. District Court, 2500 Tulare Street, Fresno, California, 93721.
16          Consideration of settlement is a serious matter that requires thorough preparation prior to
17   the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
18          1.        Pre-settlement Conference Exchange of Demand and Offer
19          A settlement conference is more likely to be productive if, before the conference, the

20   parties exchange written settlement proposals. Accordingly, at least 28 days prior to the

21   settlement conference, plaintiff’s counsel shall submit a written itemization of damages and

22   settlement demand to each defense counsel with a brief summary of the legal and factual basis

23   supporting the demand. No later than 21 days prior to the settlement conference, each defense
24   counsel shall submit a written offer to plaintiff’s counsel with a brief summary of the legal and
25   factual basis supporting the offer.
26          2.        Submission and Content of Confidential Settlement Conference Statements
27          The parties are to send Confidential Settlement Conference Statements (Settlement
28   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than
 1   14 days before the conference. Each statement shall be clearly marked “CONFIDENTIAL” with
 2   the date and time of the mandatory settlement conference indicated prominently. Each party shall
 3   also file a Notice of Submission of Confidential Settlement Conference Statement (See L.R. 270
 4   (d)).
 5           If the Settlement Conference is continued for any reason, each party must submit a new
 6   Settlement Statement that is complete in itself, without reference to any prior Settlement
 7   Statements.
 8           Each Settlement Statement shall include the following:
 9                   a.      A brief summary of the core facts, allegations, and defenses, a forthright
10                           evaluation of the parties’ likelihood of prevailing on the claims and
11                           defenses, and a description of the major issues in dispute.
12                   b.      A summary of the proceedings to date.
13                   c.      An estimate of the cost and time to be expended for further discovery,
14                           pretrial, and trial.
15                   d.      The nature of the relief sought.
16                   e.      An outline of past settlement efforts including information regarding the
17                           "Pre-settlement Conference Exchange of Demand and Offer" required
18                           above—including the itemization of damages—and a history of past
19
                             settlement discussions, offers, and demands.
20
                     f.      A statement of each party’s expectations and goals for the Settlement
21
                             Conference.
22
             3.      Attendance of Trial Counsel and Parties Required
23
             The attorneys who will try the case and parties with full and complete settlement authority
24
     are required to personally attend the conference.1 An insured party shall appear by a
25
     1
26    Insurance carriers, business organizations, and governmental bodies or agencies whose settlement
     agreements are subject to approval by legislative bodies, executive committees, boards of directors or the
27   like shall be represented by a person or persons who occupy high executive positions in the party
     organization and who will be directly involved in the process of approval of any settlement offers or
28   agreements.


                                                          2
      
 1   representative of the insurer who is authorized to negotiate, and who has full authority to negotiate
 2   and settle the case. An uninsured corporate party shall appear by a representative authorized to
 3   negotiate, and who has full authority to negotiate and settle the case. It is difficult for a party who
 4   is not present to appreciate the process and the reasons that may justify a change in one’s
 5   perspective toward settlement. Accordingly, having a client with authority available by telephone
 6   is not an acceptable alternative, except under the most extenuating circumstances.2
 7             The Court expects both the lawyers and the party representatives to be fully prepared to
 8   participate. The Court encourages all parties to keep an open mind in order to reassess their
 9   previous positions and to discover creative means for resolving the dispute.
10             4.       Issues to Be Discussed
11             The parties shall be prepared to discuss the following at the settlement conference:
12                      a.      Goals in the litigation and problems they would like to address in the
13                              settlement conference and understanding of the opposing side’s goals.
14                      b.      The issues (in and outside the lawsuit) that need to be resolved.
15                      c.      The strengths and weaknesses of their case.
16                      d.      Their understanding of the opposing side’s view of the case.
17                      e.      Their points of agreement and disagreement (factual and legal).
18                      f.      Any financial, emotional, and/or legal impediments to settlement.
19
                        g.      Whether settlement or further litigation better enables the accomplishment
20
                                of their respective goals.
21
                        h.      Any possibilities for a creative resolution of the dispute.
22
               5.       Statements Inadmissible
23
               The parties are expected to address each other with courtesy and respect, and are
24
     encouraged to be frank and open in their discussions. Statements made by any party during the
25
     settlement conference are not to be used in discovery and will not be admissible at trial.
26

27
     2
28       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.


                                                             3
      
 1            6      Pre-Settlement Telephonic Conference
 2            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief, telephonic
 3   discussion on May 28, 2019 at 3:00p.m. (dial-in number: 1-888-557-8511; passcode: 6208204#).
 4   Only attorneys and unrepresented parties are required to participate in the conference.
 5

 6

 7   IT IS SO ORDERED.

 8   Dated:       April 1, 2019                                   /s/   Sheila K. Oberto            .
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       4
      
